Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


          United States Court of Appeals
                       For the First Circuit


No. 06-1180

                         ANGELA LYNN ZAREAS,

                        Plaintiff, Appellant,

                                     v.

        LUIS BARED-SAN MARTIN; ANA MARÍA BARED-ESPINOSA,

                       Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Héctor M. Laffitte, U.S. District Judge]


                                  Before

                     Torruella, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                    and Howard, Circuit Judge.


     Juan José Nolla-Acosta, with whom Nicolás Nogueras-Cartagena
was on brief, for appellant.
     Luis Sánchez-Betances, with whom Sánchez-Betances, Sifre,
Muñoz-Noya & Rivera, P.S.C., was on brief, for appellees.



                           December 15, 2006
              Per   Curiam.        Plaintiff-Appellant    Angela    Lynn   Zareas

("Zareas") appeals the dismissal of her complaint against Luis

Bared San Martin and Ana Maria Bared Espinosa (together, the

"Bareds"),     pursuant       to   the   Racketeer    Influenced    and    Corrupt

Organizations Act ("RICO"), 18 U.S.C. § 1961 et seq.                Dismissal of

Zareas's civil RICO claim under Fed. R. Civ. P. 12(b)(6) was

recommended by a magistrate judge, and the dismissal was granted by

the district court below.             The magistrate judge found that the

claim was barred by the four-year statute of limitations on civil

RICO claims. See Agency Holding Corp. v. Malley-Duff & Assoc.,

Inc.,   483    U.S.   143,     155   (1987).    The    magistrate    judge   also

concluded that even had the claim not been time barred, Zareas

neither pled with specificity pursuant to Fed. R. Civ. P. 9(b) nor

adequately established a causal nexus between the Bareds' alleged

activities and the purported injury.                  After evaluating these

findings, we affirm.

              Although this appeal has not raised difficult questions

of law, we feel compelled to address the inadequacy of Zareas's

alleged injury.       In order to recover under a civil RICO claim, the

plaintiff must demonstrate that the defendant(s) not only conducted

an enterprise through a pattern of racketeering activity, but that

the alleged activity has caused injury to the plaintiff's "business

or property."       Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496-97

(1985).   Here, Zareas has alleged that the Bareds engaged in the


                                         -2-
fraudulent sale of duty-free goods. Her alleged injuries, however,

are emotional distress, and deprivation of property owed her

pursuant to her former marriage to the Bareds' son.

           The alleged injuries fail for four reasons.                  Three of

these reasons were addressed by the magistrate judge.              The fourth

is our own observation.        First, claims for personal injuries, such

as emotional distress, are not "business or property" and are not

cognizable under RICO. See Van Schaick v. Church of Scientology of

California,    Inc.,     535   F.   Supp.   1125,   1137   (D.   Mass.     1982)

(concluding that personal injury cases are not within the ambit of

the RICO statute); see also Martin v. Fleet Nat. Bank, 676 F. Supp.

423, 432 (D.R.I. 1987)("concerning plaintiffs' claims of personal

psychic injuries and emotional distress, this court can only note

that civil RICO does not provide a remedy for such harms").

Second, the ownership of the disputed property was addressed in

Zareas's divorce proceedings by the Puerto Rico Court of First

Instance and the Puerto Rico Court of Appeals.             Both courts found

that Zareas has no ownership interest in the property.             This Court

is bound by these state court decisions pursuant to the full faith

and   credit   clause.    28   U.S.C.   §   1738.     Third,     even    if   the

allegations against the Bareds were true, there is no causal effect

between their alleged activity and Zareas's purported injury. See

Miranda v. Ponce Fed. Bank, 948 F.2d 41, 47 (1st Cir. 1991)(there

must be a causal relationship between the injury asserted and the


                                      -3-
predicate acts under the RICO statute).    The fraudulent sale of

duty-free goods could in no way cause injury to Zareas's purported

property.     In fact, the only possible connection between the

alleged RICO activity and Zareas's purported injury could be that

the property was attained by or paid for with profits from the

alleged activity. This leads us to the fourth ground for rejecting

Zareas's purported injury: if we are to believe that Zareas's

allegations are sincere, then she is asking the court to recognize

and enforce an interest in property that was ill-gotten or paid for

by ill-gotten monies.   Such claims are not cognizable.   We award

standard costs to the appellees.

            Affirmed.




                               -4-